Fourth Court of Appeals
                                 San Antonio, Texas
                                        May 2, 2017

                                    No. 04-17-00271-CV

                                Susan Rebecca CAMMACK,
                                         Appellant

                                              v.

                              Sheriff Russell HIERHOLZER,
                                          Appellee

                 From the 198th Judicial District Court, Kerr County, Texas
                                  Trial Court No. 11228B
                       Honorable Stephen B. Ables, Judge Presiding


                                       ORDER

      Appellant’s emergency motion to stay sheriff’s sale is denied.



It is so ORDERED on May 2, 2017.

                                           PER CURIAM



ATTESTED TO: ___________________________________
            Keith E. Hottle
            Clerk of Court